Citation Nr: 0716754	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-42 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease L5-S1, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

Although the veteran's Notice of Disagreement received in 
October 2004 indicated that the veteran "would like to go in 
front of the Board", which arguably suggests an interest in 
a Board hearing, the veteran's substantive appeal expressly 
indicated that he did not desire a Board hearing.  

The Board additionally notes that the August 2004 rating had 
also denied entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities and the veteran had initiated an appeal as to 
that claim.  However, the veteran, through his 
representative, expressly withdrew that claim in 
correspondence, dated in November 2004, accompanying the 
substantive appeal.  The Board additionally notes that the 
veteran's representative, in a VA Form 646 dated in January 
2006 and in the April 2007 Informal Hearing Presentation, 
advances arguments relating to a TDIU claim.  However, since 
the TDIU claim associated with the August 2004 rating was 
withdrawn, the Board construes the TDIU arguments in the Form 
646 as constituting a new claim for TDIU.  Inasmuch as that 
claim is yet to be adjudicated, it is referred to the RO for 
disposition as appropriate.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Objectively, the thoracolumbar spine is not limited to 
less than 80 degrees of forward flexion, and the combined 
range of motion of the thoracolumbar spine is, at worst, no 
less than 220 degrees, with a normal neurologic examination 
and no intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for service-connected degenerative disc disease 
at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2004 as well as a report of contact (ROC) in 
August 2004.  The letter and the conversation described in 
the ROC notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  

The higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Factual Background

Service connection for degenerative disc disease of L5-S1 was 
granted effective in June 1996.  A 10 percent rating was 
originally assigned.  A rating action in August 2000 
increased the 10 percent rating to 20 percent effective in 
January 2000.

The veteran's claim for an increased rating for his back 
disorder was received in February 2004.

VA outpatient treatment records dated in October 2003 reveal 
that the veteran was seen complaining of lower back pain.  He 
gave a history of having sprained the back two days earlier 
when he lifted a bed at work.  Following an examination, the 
diagnosis  was chronic lower back pain secondary to 
degenerative joint disease  recently aggravated by strenuous 
activity.  When seen in January 2004, he reported ongoing low 
back pain for several years, recently aggravated.  Objective 
examination revealed tenderness in the back.  In May 2004, 
the veteran reported increased lower back pain with radiating 
pain into his legs.  On physical examination, there was no 
tenderness to palpation of the spine or paraspinal areas.  
Deep tendon reflexes were 2+ in his lower extremities; 
sensation was intact to light touch.  On MRI, alignment was 
satisfactory.  Some disc space narrowing and degeneration was 
noted at L5-S1.  When compared to the 2000 examination, the 
examiner noted a mild increase in the degenerative disc 
disease and facet atrophy.  Assessment was back pain, only 
minimal relief with medication and that the veteran was 
neurologically intact.

The veteran was afforded a comprehensive VA back examination 
in August 2004.  He described intermittent, mild to 
moderately severe pain in the lumbosacral area.  He reported 
flare-up with prolonged standing or sitting.  He took 
analgesics to control pain.  Posture and curvature of the 
cervical spine was normal.  Range of motion of the 
thoracolumbar spine revealed that forward flexion was painful 
at 80 degrees, and backward extension was painful at 30 
degrees.  Lateral flexion and rotation was 25 degrees and 30 
degrees bilaterally respectively.  There was no limitation of 
the range of motion by pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare -up of the 
thoracolumbar spine.  There was no painful motion on spasm, 
weakness and tenderness  of the lumbar spine.  There was 
guarding of muscle spasm at L4-5.  On the neurological 
portion of the examination, the examiner reported normal 
sensory, motor and deep tendon reflexes.  The examiner 
expressly noted the absence of intervertebral disc syndrome.  
Diagnosis was lumbosacral pain with degenerative joint 
disease at L5-S1.  The examiner noted that the veteran was 
not working.  Painful motion and spasm were noted, without 
weakness or tenderness of the spine.  The examiner also 
commented that the veteran exhibited a normal neurological 
examination and that he had not had any incapacitating 
episodes in the previous 12 months.  

Analysis

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71 (2006)

Applying the objective facts of the case to the rating 
schedule, the Board finds no basis to award the veteran a 
rating in excess of 20 percent for the disability at issue.  
The medical examination conducted in August 2004, noted that 
the veteran was not limited to less than 80 degrees of 
forward flexion of his thoracolumbar spine, and that the 
combined range of motion of his thoracolumbar spine was, at 
worst, no less than 220 degrees.   There was no evidence of 
ankylosis of his lumbosacral spine.  Thus, a claim for a 
rating increase in excess of 20 percent for the disability at 
issue in consideration of the orthopedic manifestations of 
the disablement must be denied.

Although the veteran has consistently complained of 
neurological symptoms of radiculopathy, there is no competent 
medical opinion demonstrating any objective findings to the 
extremities attributable to the service- connected back 
disability.  In fact, the examiner specifically noted that 
there was no intervertebral disc syndrome.  Further, the 
veteran has not been confined to bed rest by a physician.  
Inasmuch as the veteran has exhibited a normal neurological 
examination and IVDS has been specifically eliminated by a 
medical professional, the criteria for evaluation of those 
conditions are not for application.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's back disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for degenerative disc 
disease L5-S1 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


